DETAILED ACTION
This final Office action is responsive to amendments filed February 3rd, 2021. Claims 1, 3, 6-7, 9-10, and 13-14 have been amended. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by performing workflow test operations that identify whether certain activities are applicable to a test subject having one or more specified characteristics via a preview operation and based on identifying the applicable activities in the preview operation, determining whether such activities trigger properly via a simulated run (with reference to the PEG 2019). These features do not apply the judicial exception in some other 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C 101 filed 2/3/21 have been fully considered but they are not persuasive. 
On pages 8-17 of the provided remarks, Applicant argues that the amended claim limitations present eligible subject matter under 35 U.S.C 101. Regarding the claim rejection of claims 16-20, on pages 11-12 of the provided remarks, Applicant argues that per the amended limitations of independent claim 16, the claim is directed to a system (i.e. machine) and therefore falls within at least one of the four statutory categories. Examiner acknowledges that the present amendments render the previous rejection of claims 16-20 moot but respectfully disagrees that Applicant’s claims should be “allowed the same” as stated on page 12 of the provided remarks.
Regarding Step 2A Prong One analysis, Applicant argues on pages 12-13 of the provided remarks that the independent claims are not directed to an abstract idea. On 
Regarding Step 2A Prong Two analysis, on pages 13-15 Applicant argues that claims 1-20 integrate the alleged judicial exception into a practical application of the judicial exception. On page 14 of the provided remarks, Applicant argues that “the alleged judicial exceptions recited in the claims are integrated into a practical application of performing workflow test operations that identify whether certain activities are applicable to a test subject having one or more specified characteristics via a preview operation and may be employed but per the present claims general purpose computing equipment is used to perform the claim functionality. Examiner argues that while Applicant argues that the preview operation allows for “a workflow can be tested, 
Regarding Step 2B analysis, Applicant argues on pages 15-16 of the provided remarks that Claims 1-20 provide an inventive concept. On page 16 of the provided remarks, Applicant argues that the amended independent claims as well as dependent claim 2, 6, and 8 “add specific limitations to the claims that are not well-understood, routine, or conventional activity in the field.” Examiner respectfully disagrees and argues that similar to the argument above, the dependent claims are directed to the set of test options and the set of test results available to the user. These claims provide indications to the user to input into the system and present results of the simulation run, which is displaying the results of the data.  Per MPEP 2106.05, displaying information to a user is a well-understood, routine, and conventional computer function. Additionally the independent claims claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “displaying an interface; receiving a test subject input on the interface; and providing a set of test results for review” 
Applicant's arguments regarding claim rejections under 35 U.S.C 102 and 35 U.S.C 103 filed 2/3/21 have been fully considered but they are not persuasive. 
On pages 17-22 of the provided remarks, Applicant argues that the cited prior art does not disclose the amended claim limitations. Specifically, regarding the current 35 U.S.C 102 rejection, on pages 18-19, Applicant argues that the cited Ethier does not disclose the amended independent claim limitations regarding “performing a preview operation…to generate a set of preview results that visually flag and identify at least those activities applicable to the test subject…in response to identifying at least those activities applicable to the test subject based on the preview operation, performing a simulated run…to determine whether those activities applicable to the test subject triggered properly in the simulated run.” Examiner argues that the claim limitation in question is an amendment and cites Stevens (U.S 2019/0130325 A1) to address the preview operation. Continuing on pages 19-20, Applicant argues that the cited Ethier does not disclose all recitations of amended dependent claims 3 and 13. On page 20 specifically Applicant argues that “Applicant respectfully submits that Ethier fails to disclose workflow test 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
10.	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of 

Regarding Claims 1-15
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1: Independent claims 1 (system), 9 (method) and dependent claims 2-8 and 10-15, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine) and claim 9 is directed to a method (i.e. process).
Step 2A Prong 1: Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1-15, the independent claims (claims 1 and 9) are directed, in part, to testing an automated workflow. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity in the form of managing personal behavior, where the managing of personal behavior occurs as claimed “testing an automated workflow process, comprising: receiving a selection of a workflow, via a user interface, comprising activities to be performed to complete an event or process, personalizing the workflow based on the selection of the test subject to generate a personalized workflow, wherein the personalized workflow comprises at least one respective activity having an associated trigger condition related to a respective characteristic of the test subject; performing a preview operation by processing the personalized workflow to generate a set of preview results that visually flag and identify, in the user interface, one or more activities of the personalized workflow applicable to the test subject; 4Application No. 16/357,651 Amendment, Interview Summary, and Response to Office Action Mailed November 3, 2020in response to identifying at least those activities applicable to the test subject based on the preview operation, simulating a run of all or part of the personalized workflow to determine whether those activities applicable to the test subject and identified by the preview operation trigger properly; and providing a set of test results for review in the user interface, wherein the set of test results comprise indications as to whether those activities applicable to the test subject triggered properly in the simulated run” (See 2019 PEG). If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “displaying an interface; receiving a test subject input on the interface; and providing a set of test results for review” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it 
In addition, dependent claims 2-8 and 10-15 further narrow the abstract idea and dependent claims 3, 10, and 13 additionally recite “receiving a selection of a start point” and dependent claims 3 and 13 recite “displaying a selectable search interface” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “search interface” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system, comprising: one or more processors; and memory configured to store instructions configured to cause the one or more processors to implement one or more client instances hosted by a platform, wherein the one or more client instances support application and data access on one or more remote client 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 9-15; and System claims 1-8 recite a system, comprising: one or more processors; and memory configured to store instructions configured to cause the one or more processors to implement one or more client instances hosted by a platform, wherein the one or more client instances support application and data access on one or more remote client networks; an interface; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0035 and 0041 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general 
In addition, claims 2-8 and 10-15 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3, 10, and 13 additionally recite “receiving a selection of a start point” and dependent claims 3 and 13 recite “displaying a selectable search interface” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “search interface” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological 

Regarding Claims 16-20
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1: Independent claims 16 (system) dependent claims 17-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 16 is directed to a system (i.e. machine). 
Step 2A Prong 1: Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 16-20, the independent claim (claims 16) is directed, in part, to testing an automated workflow. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity in the form of managing personal behavior, where the managing of personal behavior occurs as claimed “A workflow testing interface system, comprising: one or more processors; and memory configured to store instructions configured to cause the one or more processors to perform workflow test operations by generating and implementing: a personalized workflow view comprising a plurality of activities; and a test option interface, comprising at least: a test subject field in which a test subject is specified; and a start location field in which a start location in the personalized workflow is specified; a first selectable option configured to, when selected, process the plurality of activities by performing a preview operation to generate a set of preview results to visually flag and to identify at least those activities of the personalized workflow that apply to the test subject; and a second selectable option configured to, when selected, perform a simulation based on the test subject and at least those activities of the personalized workflow identified by the preview operation that apply to the test subject to determine whether those activities applicable to the test subject trigger properly” (See 2019 PEG). If a claim limitation, under its broadest reasonable interpretation, covers managing personal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the claimed “A workflow testing interface system, comprising: one or more processors; and memory configured to store instructions configured to cause the one or more processors to perform workflow test operations by generating and implementing: a personalized workflow view comprising a plurality of activities; and a test option interface” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 17-20 further narrow the abstract idea and dependent claim 20 additionally recite “the inapplicable or indeterminate activities for the 
The claimed “A workflow testing interface system, comprising: one or more processors; and memory configured to store instructions configured to cause the one or more processors to perform workflow test operations by generating and implementing: a personalized workflow view comprising a plurality of activities; and a test option interface” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, System claims 16-20 recite A workflow testing interface system, comprising: one or more processors; and memory configured to store instructions configured to cause the one or more processors to perform workflow test operations by generating and implementing: a personalized workflow view comprising a plurality of activities; and a test option interface; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0035 and 0041 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 17-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 20 additionally recite “the inapplicable or indeterminate activities for the test subject displayed in the personalized 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being anticipated by Ethier (U.S 2012/0296691 A1) in view of Stevens (U.S 2019/0130325 A1).

Regarding Claim 1, Ethier discloses the following:
A system, comprising [see at least Paragraphs 0029-0030 for reference to the system for designing and executing subject-state workflows; Figure 3 and related text regarding the system for executing subject-state workflows] 
one or more processors; and memory configured to store instructions configured to cause the one or more processors to implement one or more client instances hosted by a platform, wherein the one or more client instances support application and data access on one or more remote client networks, and wherein the instructions, when executed, are configured to cause the one or more processors to perform workflow test operations comprising [see at least Abstract for reference to the present invention relation to systems and methods for providing and building dynamic and adaptable workflows; Paragraph 0013 for reference to the present invention being typically comprised of methods and processes implemented on one or more computer systems which have access to external distributed computer networks and external network resources; Paragraph 0031 for reference to the present invention extending to any discipline and/or application involving subject-state based workflows with distributed data capture, data stores and action engines; Paragraph 0037 for reference to the system taking into consideration the current state of the subject in order to issue the proper action and as events occur triggering personalized marketing activities (e.g. actions) and state changes according to scenario rules; Paragraph 0040 for reference to the marketing ecosystem permits the marketer to model scenarios to respond to events from 
displaying an interface comprising set of test options for a workflow test process [see at least Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface allowing the user to graphically design the scenario]  
receiving a test subject input on the interface designating a test subject for a workflow test case, wherein the test subject comprises one or more characteristics specific to the workflow test case [see at least Paragraph 0073 for reference to the creation process beginning with the identification of the subject (e.g., customer) that the scenarios and ecosystems; Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface allowing the user to drag-and-drop and to connect state icons, arrows, event boxes, condition boxes, action boxes, etc. (i.e. scenario components or elements) such as to graphically design the scenario] 
in response to the test subject input, generating a personalized workflow for a process or event applicable to the test subject, wherein the personalized workflow comprises a plurality of activities to be performed to accomplish the process or event, and wherein at least one respective activity has an associated trigger condition related to a respective characteristic of the test subject [see at least Paragraph 0063 for reference to when an event does occur and when this event is relevant to the currently active state, e.g. “Event A, the conditions or rules associated with that event will be evaluated and executed in sequence and as soon as a true condition is found, the flow will branch to the associated actions but if all rules are false, then the flow will return to the next state; Paragraph 0073 for reference to after identifying a test subject, the system identifies all of the possible states that the subject could be in; Paragraph 0074 for reference to once all possible subject states are identified, then each is examined individually and determined all the possible detectable events that could happen and could be relevant to the state; Paragraph 0074 for reference to the events then being defined and associated to the corresponding state; Paragraph 0076 for reference to each event identified has determined action or actions the user would like the system to take and the resulting state; Paragraph 0078 for reference to once all of the state/event/action combinations are identified then any rules or conditions that could influence the action resulting from an event are identified; Examiner notes ‘rules or conditions’ as ‘trigger conditions’] 
processing the personalized workflow to identify at least those activities applicable to the test subject [see at least Paragraph 0042 for reference to SSM only needing to consider an unconfirmed State and a confirmed State and as all events are local to a state, any non-relevant event do not need to be considered; Paragraph 0075 
performing a simulated run of all or part of the personalized workflow to determine whether those activities applicable to the test subject trigger properly [see at least the Abstract for reference to the present invention providing tools for building and simulating one or more scenarios that address a specific subject prior to its launch; Paragraph 0107 for reference to the design of the ecosystem process being complete and the next step is to publish the ecosystem into the portal; Paragraph 0108 for reference to the user transferring the ecosystems to the gateway module; Paragraph 0109 for reference to the gateway module being responsible for running and executing the ecosystem; Paragraph 0110 for reference to the ecosystems from the design module being testing on the gateway module which allow the user to see whether the scenarios respond properly to events]  
providing a set of test results for review, wherein the set of test results comprise indications as to whether those activities applicable to the test subject triggered properly in the simulated run [see at least Paragraph 0110 for reference to the ecosystems from the design module being testing on the gateway module which allow the user to see whether the scenarios respond properly to events; Paragraph 0110 for reference to the gateway module allowing the user to feed fictitious events in order to test the response of the scenarios and to monitor the execution of actions according to the scenario rules]
While Ethier discloses the limitations above, it does not disclose performing a preview operation by processing the personalized workflow to generate a set of preview results 
However, Stevens discloses the following:
performing a preview operation by processing the personalized workflow to generate a set of preview results that visually flag and identify at least those activities applicable to the test subject [see at least Paragraph 0139 for reference to the workflow execution system providing a post-step browse capability or preview function that is available to the workflow executor to determine whether and how the updated information affects their workflow-target system; Paragraph 0141 for reference to the preview information including information such as resources required to execute the workflow step, for example, amount of time, communication bandwidth , amount of memory, amount of storage disk space, number of people, one or more specific files, one or more specific tools (screwdrivers, etc. ), one or more specific hardware components, and the like; Paragraph 0146 for reference to the workflow executor is provided preview information for executing this particular updated workflow step in the workflow target-system; Figure 8 and related text regarding the preview operation method and item 850 ‘Provide preview information to the executor’]
in response to identifying at least those activities applicable to the test subject based on the preview operation, performing a simulated run of all or part of the personalized workflow to determine those activities applicable to the test subject and identified by the preview operation trigger properly [see at least Paragraph 0141 for reference to the preview information including information such as resources required to execute the workflow step, for example, amount of time, communication bandwidth , amount of memory, amount of storage disk space, number of people, one or more specific files, one or more specific tools (screwdrivers, etc. ), one or more specific hardware components, and the like; Paragraph 0142 for reference to the workflow access system generating a virtual simulation of the workflow step execution in which the workflow executor can preview the results of the workflow step in the virtual machine and decide based on the preview whether to execute the workflow step in the workflow-target system; Paragraph 0147 for reference to the providing of preview information including identifying from the one or more data sources the preview information associated with the workflow step; Paragraph 0148 for reference to generating a simulation of the workflow target system by the workflow access system and displaying a preview of execution of the workflow step; Figure 8 and related text regarding the preview operation method and item 852 ‘Identify/generate preview information from data sources’, item 854 ‘Generate a simulation for displaying the preview information and item 856 ‘Present the preview information via the simulation’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the processing of personalized workflows of Ethier to include the preview operation process of Stevens. A user reviewing such cognitive preview information thus has the latest updated information on whether or not to run the workflow step in their 
Claim 2
While the combination of Ethier and Stevens disclose the above limitations, regarding Claim 2, Ethier discloses the following:
the set of test options comprises a configurable start option configured to receive an input specifying a location in the personalized workflow from which to start the simulated run [see at least Figure 2A-2D and related text which display the Beginning State of the scenario; Examiner notes ‘Beginning State’ as the ‘configurable start option’; Paragraph 0073 for reference to the second step in the creation process of the scenario being the identification of possible states that the subject could be in]  
Claim 3
While the combination of Ethier and Stevens disclose the above limitations, regarding Claim 3, Ethier discloses the following:
instructions are configured to cause the one or more processors to perform workflow test operations comprising: displaying a selectable search interface through which the one or more characteristics is specified generating a list of potential test subjects based on the one or more characteristics from which the test subject is selected to generate the test subject input [see at least Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface allowing the user to drag-and-drop and to connect state icons, arrows, event boxes, condition boxes, action boxes, etc. (i.e. scenario components or elements) such as to graphically design the scenario; Paragraph 
Claim 4
While the combination of Ethier and Stevens disclose the above limitations, regarding Claim 4, Ethier discloses the following:
the plurality of activities of the personalized workflow are associated with respective milestones corresponding to a sequence or timing [see at least Paragraph 0063 for reference to events occurring within the active state having the conditions and rules associated with it evaluated and executed in sequence; Paragraph 0113 for reference to the gateway module transforming and executing the ecosystem into a sequential workflow; Figure 4 and related text regarding the transition between state A and state B; Examiner notes ‘states A and B’ as the ‘milestones’] 
Claim 6
While the combination of Ethier and Stevens disclose the above limitations, regarding Claim 6, Ethier discloses the following:
processing the personalized workflow to identify at least those activities applicable to the test subject further comprises also identifying and flagging those activities that are inapplicable or indeterminate to the test subject, wherein inapplicable activities are activities known to not apply to the test 3Application No. 16/357,651 Amendment, Interview Summary, and Response to Office Action Mailed November 3, 2020subject, and indeterminate activities are activities that are unknown whether applicable or inapplicable to the test subject [see at least Paragraph 0042 for reference to SSM only needing to consider an unconfirmed State and a confirmed State and as all events are local to a state, any non-relevant event do not need to be considered; Paragraph 0075 for reference to the noting the events that are relevant to each state and are defined by the user; Figure 6 and related text regarding with the selection of each subject a list of potential events being displayed and the user is provided the ability to determine if they are applicable to the corresponding subject] 
While Ethier discloses the limitations above, it does not disclose processing the personalized workflow to identify at least those activities applicable to the test subject further comprising also identifying and flagging, based on the set of preview results generated by the preview operation, those activities that are inapplicable or indeterminate to the test subject. 
However, Stevens discloses the following:
processing the personalized workflow to identify at least those activities applicable to the test subject further comprises also identifying and flagging, based on the set of preview results generated by the preview operation, those activities that are inapplicable or indeterminate to the test subject [see at least Paragraph 0141 for reference to the preview information including information such as resources required to execute the workflow step, for example, amount of time, communication bandwidth , amount of memory, amount of storage disk space, 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the processing of personalized workflows of Ethier to include the preview operation process of Stevens. A user reviewing such cognitive preview information thus has the latest updated information on whether or not to run the workflow step in their environment and can contribute and improve the step preview for others, as stated by Stevens (Paragraph 0139).
Claim 7
While the combination of Ethier and Stevens disclose the above limitations, regarding Claim 7, Ethier discloses the following:
for each activity, providing a selectable option to include or exclude activities in the simulated run [see at least Figure 6 and related text regarding listing the corresponding potential Events for each Subject and allowing the user to either ‘+ Add’ the event or select the ‘x’ and delete the Event; Examiner notes the selection of ‘+ Add’ or ‘x’ by the user as ‘selectable options’ to include or exclude activities] 
Claim 9
Regarding Claim 9, Ethier discloses the following:
A method for testing an automated workflow process, comprising [see at least Paragraph 0029 for reference to the method for designing and executing subject-state workflows]
receiving a selection of a workflow, via a user interface, comprising activities to be performed to complete an event or process, wherein one or more of the activities have respective trigger conditions to be met to trigger the activity [see at least Paragraph 0082 for reference to the diagramming tool allowing the user to select the appropriate scenario component and place it within the design screen; Paragraph 0086 for reference to the user after having selected the “buys” event then selecting the “Rules” tab to be able to edit the rules associated with the “buys” event; Examiner notes the “Rules” as the “trigger conditions”] 
receiving, via the user interface, a selection of a test subject having one or more characteristics specific to a test case scenario to be evaluated see at least Paragraph 0073 for reference to the creation process beginning with the identification of the subject (e.g., customer) that the scenarios and ecosystems; Paragraph 0080 for reference to the diagramming tool of the designer module 
personalizing the workflow based on the selection of the test subject to generate a personalized workflow, wherein the personalized workflow comprises at least one respective activity having an associated trigger condition related to a respective characteristic of the test subject
simulating a run of all or part of the personalized workflow to determine whether those activities applicable to the test subject trigger properly [see at least the Abstract for reference to the present invention providing tools for building and simulating one or more scenarios that address a specific subject prior to its launch; Paragraph 0107 for reference to the design of the ecosystem process being complete and the next step is to publish the ecosystem into the portal; Paragraph 0108 for reference to the user transferring the ecosystems to the gateway module; Paragraph 0109 for reference to the gateway module being responsible for running and executing the ecosystem; Paragraph 0110 for reference to the ecosystems from the design module being testing on the gateway module which allow the user to see whether the scenarios respond properly to events] 
providing a set of test results for review in the user interface, wherein the set of test results comprise indications as to whether those activities applicable to the test subject triggered properly in the simulated run [see at least Paragraph 0110 for reference to the ecosystems from the design module being testing on the gateway module which allow the user to see whether the scenarios respond properly to events; Paragraph 0110 for reference to the gateway module allowing the user to feed fictitious events in order to test the response of the scenarios and to monitor the execution of actions according to the scenario rules] 
While Ethier discloses the limitations above, it does not disclose performing a preview operation by processing the personalized workflow to generate a set of preview results that visually flag and identify at least those activities applicable to the test subject; in response to identifying at least those activities applicable to the test subject based on the 
However, Stevens discloses the following:
performing a preview operation by processing the personalized workflow to generate a set of preview results that visually flag and identify at least those activities applicable to the test subject [see at least Paragraph 0139 for reference to the workflow execution system providing a post-step browse capability or preview function that is available to the workflow executor to determine whether and how the updated information affects their workflow-target system; Paragraph 0141 for reference to the preview information including information such as resources required to execute the workflow step, for example, amount of time, communication bandwidth , amount of memory, amount of storage disk space, number of people, one or more specific files, one or more specific tools (screwdrivers, etc. ), one or more specific hardware components, and the like; Paragraph 0146 for reference to the workflow executor is provided preview information for executing this particular updated workflow step in the workflow target-system; Figure 8 and related text regarding the preview operation method and item 850 ‘Provide preview information to the executor’]
in response to identifying at least those activities applicable to the test subject based on the preview operation, performing a simulated run of all or part of the personalized workflow to determine those activities applicable to the test subject and identified by the preview operation trigger properly [see at least Paragraph 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the processing of personalized workflows of Ethier to include the preview operation process of Stevens. A user reviewing such cognitive preview information thus has the latest updated information on whether or not to run the workflow step in their environment and can contribute and improve the step preview for others, as stated by Stevens (Paragraph 0139).

While the combination of Ethier and Stevens disclose the above limitations, regarding Claim 10, Ethier discloses the following:
receiving a selection, in the user interface, of a start point within the personalized workflow from which simulating the run so as to exclude portions of the personalized work flow preceding the start point from simulation [see at least Figure 2A-2D and related text which display the Beginning State of the scenario; Examiner notes ‘Beginning State’ as the ‘configurable start option’; Paragraph 0073 for reference to the second step in the creation process of the scenario being the identification of possible states that the subject could be in]
Claim 11
While the combination of Ethier and Stevens disclose the above limitations, regarding Claim 11, Ethier discloses the following:
the respective trigger conditions comprise logical or conditional requirements related to one or more respective preceding activities [see at least Paragraph 0010 for reference to the present invention allowing the user to model, connect and execute conditional logic flows in response to event triggers associated with the state of a subject; Paragraph 0052 for reference to the states being interconnected and a subject can change state in response to an event and according to more or less complex conditional logic; Paragraph 0063 for reference to events occurring within the active state having the conditions and rules associated with it evaluated and executed in sequence] 

While the combination of Ethier and Stevens disclose the above limitations, regarding Claim 13, Ethier discloses the following:
displaying via the user interface, a selectable  search interface through which the one or more characteristics is specified to identify a list of potential test subjects, wherein the selection of the test subject is from the list of potential test subjects [see at least Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface allowing the user to drag-and-drop and to connect state icons, arrows, event boxes, condition boxes, action boxes, etc. (i.e. scenario components or elements) such as to graphically design the scenario; Figure 6 and related text regarding the ‘Event Attribute Dialog Box’ which allows the user to select based on the selected ‘Subject’ tab, which ‘Term Events’ apply and adding them to the workflow by selecting the ‘+ Add’ button]
Claim 14
While the combination of Ethier and Stevens disclose the above limitations, regarding Claim 14, Ethier discloses the following:
the personalized workflow is organized based on milestones, wherein each milestone comprises one or more respective activities [see at least Paragraph 0063 for reference to events occurring within the active state having the conditions and rules associated with it evaluated and executed in sequence; Paragraph 0113 for reference to the gateway module transforming and executing the ecosystem into a sequential workflow; Figure 4 and related text regarding the transition between state A and state B; Examiner notes ‘states A and B’ as the ‘milestones’]


Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethier (U.S 2012/0296691 A1) in view of Stevens (U.S 2019/0130325 A1), as applied in claim 1, in view of Pillai (U.S 2010/0077260 A1).
Claim 8
While the combination of Ethier and Stevens discloses the limitations above, they do not disclose the set of test results comprising further indications as to whether activities that should not be triggered were triggered, whether activities that should be triggered were not triggered, and whether activities were triggered at the correct time or in response to the correct trigger conditions. 
Regarding Claim 8, Pillai discloses the following:
the set of test results comprise further indications as to whether activities that should not be triggered were triggered, whether activities that should be triggered were not triggered, and whether activities were triggered at the correct time or in response to the correct trigger conditions [see at least Paragraph 0131 for reference to the Run Report Activity generating a test report based on an assigned report layout; Paragraph 0111 for reference to the ‘Set Control Event Activity’ triggering an action based on the test conditions and user input; Paragraph 0112 for reference to the properties of the ‘Set Control Event Activity’ including logging whether or not the activity obtained an error; Examiner notes the ’logging of error’ to analogous to the above trigger results] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the test results of Ethier to include the triggering indications of Pillai. Providing these triggering indications would allow making adjustments to the test 
Claim 15
While the combination of Ethier and Stevens discloses the limitations above, they do not disclose the set of test results comprising further indications as to whether activities that should not be triggered were triggered, whether activities that should be triggered were not triggered, and whether activities were triggered at the correct time or in response to the correct trigger conditions.
Regarding Claim 15, Pillai discloses the following:
the set of test results comprise further indications as to whether activities that should not be triggered were triggered, whether activities that should be triggered were not triggered, and whether activities were triggered at the correct time or in response to the correct trigger conditions [see at least Paragraph 0131 for reference to the Run Report Activity generating a test report based on an assigned report layout; Paragraph 0111 for reference to the ‘Set Control Event Activity’ triggering an action based on the test conditions and user input; Paragraph 0112 for reference to the properties of the ‘Set Control Event Activity’ including logging whether or not the activity obtained an error; Examiner notes the ’logging of error’ to analogous to the above trigger results] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the test results of Ethier to include the triggering indications of Pillai. Providing these triggering indications would allow making adjustments to the test .

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethier (U.S 2012/0296691 A1) in view of Stevens (U.S 2019/0130325 A1), as applied in claim 1, in view of Hoen, IV (U.S 2015/0127411 A1).
Claim 5
While the combination of Ethier and Stevens discloses the limitations above, they do not disclose the characteristics of the test subject comprising one or more of a demographic or personal characteristics, a geographic location, a legal jurisdiction, or an employment characteristic. 
Regarding Claim 5, Hoen, IV discloses the following:
the one or more characteristics of the test subject comprises one or more of a demographic or personal characteristics, a geographic location, a legal jurisdiction, or an employment characteristic [see at least Paragraph 0044 for reference to the system determining an identity of a user reviewing at least one of the plurality of events based on an identifying characteristic of the user for example, the user being associated with a workstation; Examiner notes ‘workstation’ as ‘employment characteristic’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the test subject of Ethier to include the user characteristics of Hoen, IV. Doing so would provide a customizable system that allows a user to specify actions that occur in response to events during customer communication, as stated by Hoen, IV (Paragraph 0001).

While the combination of Ethier and Stevens discloses the limitations above, they do not disclose the characteristics of the test subject comprising one or more of a demographic or personal characteristics, a geographic location, a legal jurisdiction, or an employment characteristic. 
Regarding Claim 12, Hoen, IV discloses the following:
one or more characteristics of the test subject comprises one or more of a demographic or personal characteristics, a geographic location, a legal jurisdiction, or an employment characteristic [see at least Paragraph 0044 for reference to the system determining an identity of a user reviewing at least one of the plurality of events based on an identifying characteristic of the user for example, the user being associated with a workstation; Examiner notes ‘workstation’ as ‘employment characteristic’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the test subject of Ethier to include the user characteristics of Hoen, IV. Doing so would provide a customizable system that allows a user to specify actions that occur in response to events during customer communication, as stated by Hoen, IV (Paragraph 0001).

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethier (U.S 2012/0296691 A1) in view of Hoen, IV (U.S 2015/0127411 A1) in view of Stevens (U.S 2019/0130325 A1).


Regarding Claim 16, Ethier discloses the following:
A workflow testing interface system, comprising [see at least Paragraph 0080 for reference to the diagramming tool of the designer module consisting of a computer user interface to graphically design the scenario; Figures 6-9 and related text regarding the various workflow testing interface displays] 
one or more processors; and memory configured to store instructions configured to cause the one or more processors to perform workflow test operations by generating and implementing [see at least Abstract for reference to the present invention relation to systems and methods for providing and building dynamic and adaptable workflows; Paragraph 0013 for reference to the present invention being typically comprised of methods and processes implemented on one or more computer systems which have access to external distributed computer networks and external network resources; Paragraph 0031 for reference to the present invention extending to any discipline and/or application involving subject-state based workflows with distributed data capture, data stores and action engines]
a personalized workflow view comprising a plurality of activities [see at least Figure 6 and 7 as well as related text regarding the selection of the Subject tab displaying all of the corresponding Events associated with the subject]  
a test option interface, comprising at least: a test subject field in which a test subject is specified [see at least Paragraph 0073 for reference to the creation process beginning with the identification of the subject (e.g., customer) that the scenarios and ecosystems; Figure 6 and 7 as well as related text regarding the 
a first selectable option configured to, when selected, process the plurality of activities to identify at least those activities of the personalized workflow that apply to the test subject [see at least Figure 6 and related text regarding the ‘Event Attribute Dialog Box’ which allows the user to select based on the selected ‘Subject’ tab, which ‘Term Events’ apply and adding them to the workflow by selecting the ‘+ Add’ button] 
While Ethier discloses the limitations above, it does not disclose the workflow testing interface comprising a start location field in which a start location in the personalized workflow is specified. It also does not disclose a second selectable option configured to perform a simulation based on the test subject and at least those activities of the personalized workflow that apply to the test subject to determine whether those activities applicable to the test subject trigger properly.
However, Hoen, IV discloses the following:
a start location field in which a start location in the personalized workflow is specified
a second selectable option configured to, when selected, perform a simulation based on the test subject and at least those activities of the personalized workflow that apply to the test subject to determine whether those activities applicable to the test subject trigger properly [see at least Paragraph 0067 for reference to Figure 5 display of the file menu for running workflows; Paragraph 0068 for reference to selection of the ‘Run Workflow’ tab on the graphical user interface associated with the system allows the user to run or implement the workflow for future events; Paragraph 0070 for reference to the user creating the workflow to the run by determining both an event and an action triggered by the event] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the workflow testing interface of Ethier to include the start location field and simulation performance selectable option of Hoen, IV. Doing so would provide a customizable system that allows a user to specify actions that occur in response to events during customer communication, as stated by Hoen, IV (Paragraph 0001). 
While Ethier discloses the limitations above, it does not disclose a first selectable option configured to, when selected, process the plurality of activities by performing a preview operation to generate a set of preview results to visually flag and to identify at least those activities of the personalized workflow that apply to the test subject; a second selectable option configured to, when selected, perform a simulation based on the test subject and at least those activities of the personalized workflow identified by the preview operation that apply to the test subject to determine whether those activities applicable to the test subject trigger properly.
However, Stevens discloses the following:
a first selectable option configured to, when selected, process the plurality of activities by performing a preview operation to generate a set of preview results to visually flag and to identify at least those activities of the personalized workflow that apply to the test subject [see at least Paragraph 0139 for reference to the workflow execution system providing a post-step browse capability or preview function that is available to the workflow executor to determine whether and how the updated information affects their workflow-target system; Paragraph 0141 for reference to the preview information including information such as resources required to execute the workflow step, for example, amount of time, communication bandwidth , amount of memory, amount of storage disk space, number of people, one or more specific files, one or more specific tools (screwdrivers, etc.), one or more specific hardware components, and the like; Paragraph 0146 for reference to the workflow executor is provided preview information for executing this particular updated workflow step in the workflow target-system; Paragraph 0149 for reference to the presentation including ser interface elements that facilitate the workflow executor to move forward (and backward) through one or more subtasks of the workflow to preview the one or more requirements of the workflow step as well as intermediate results of the workflow step being executed; Figure 8 and related text regarding the preview operation method and item 850 ‘Provide preview information to the executor’]
a second selectable option configured to, when selected, perform a simulation based on the test subject and at least those activities of the personalized workflow identified by the preview operation that apply to the test subject to determine whether those activities applicable to the test subject trigger properly [see at least Paragraph 0141 for reference to the preview information including information such as resources required to execute the workflow step, for example, amount of time, communication bandwidth , amount of memory, amount of storage disk space, number of people, one or more specific files, one or more specific tools (screwdrivers, etc. ), one or more specific hardware components, and the like; Paragraph 0142 for reference to the workflow access system generating a virtual simulation of the workflow step execution in which the workflow executor can preview the results of the workflow step in the virtual machine and decide based on the preview whether to execute the workflow step in the workflow-target system; Paragraph 0147 for reference to the providing of preview information including identifying from the one or more data sources the preview information associated with the workflow step; Paragraph 0148 for reference to generating a simulation of the workflow target system by the workflow access system and displaying a preview of execution of the workflow step; Paragraph 0149 for reference to the presentation including ser interface elements that facilitate the workflow executor to move forward (and backward) through one or more subtasks of the workflow to preview the one or more requirements of the workflow step as well as intermediate results of the workflow step being executed; Figure 8 and related text regarding the preview operation method and item 852 ‘Identify/generate preview information from data sources’, item 854 ‘Generate a simulation for displaying the preview information and item 856 ‘Present the preview information via the simulation’]

Claim 17
While the combination of Ethier, Hoen, IV, and Stevens disclose the limitations above, regarding Claim 17, Ethier discloses the following:
the plurality of activities of the personalized workflow are organized by milestones [see at least Paragraph 0063 for reference to events occurring within the active state having the conditions and rules associated with it evaluated and executed in sequence; Paragraph 0113 for reference to the gateway module transforming and executing the ecosystem into a sequential workflow; Figure 4 and related text regarding the transition between state A and state B; Examiner notes ‘states A and B’ as the ‘milestones’]
Claim 18
While the combination of Ethier, Hoen, IV, and Stevens disclose the limitations above, regarding Claim 18, Ethier discloses the following:
the test option interface further comprises a selectable search option configured to, when selected, invoke a search screen within which one or more search conditions are specified for suitable test subjects [see at least Figure 6 and related text regarding the ‘Event Attribute Dialog Box’ which allows the user to select 
Claim 19
While the combination of Ethier, Hoen, IV, and Stevens disclose the limitations above, regarding Claim 19, Ethier discloses the following:
the plurality of activities of the personalized workflow view comprise applicable activities for the test subject and inapplicable or indeterminate activities for the test subject [see at least Paragraph 0042 for reference to SSM only needing to consider an unconfirmed State and a confirmed State and as all events are local to a state, any non-relevant event do not need to be considered; Paragraph 0075 for reference to the noting the events that are relevant to each state and are defined by the user; Figure 6 and related text regarding with the selection of each subject a list of potential events being displayed and the user is provided the ability to determine if they are applicable to the corresponding subject]
Claim 20
While the combination of Ethier, Hoen, IV, and Stevens disclose the limitations above, regarding Claim 20, Ethier discloses the following:
the inapplicable or indeterminate activities for the test subject displayed in the personalized view include a selectable option to be included in the simulation [see at least Paragraph 0042 for reference to SSM only needing to consider an unconfirmed State and a confirmed State and as all events are local to a state, any non-relevant event do not need to be considered; Figure 6 and related text regarding listing the corresponding potential Events for each Subject and allowing 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 10699231 B1
Ressler; Jeffrey et al.
Computer-implemented system and method for providing a user interface for defining a workflow for power interconnection
US 20150288682 A1
Bisroev; Peter et al.
SYSTEMS AND METHODS FOR DIGITAL WORKFLOW AND COMMUNICATION
US 20140100909 A1
Hattangadi; Gaurish Vijay
SYSTEM AND METHOD FOR TESTING AND VALIDATION


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/K.E.G./Examiner, Art Unit 3683      
                                                                                                                                                                                                  /MATTHEW D HENRY/Primary Examiner, Art Unit 3683